Citation Nr: 1742375	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1960 to August 1964.  He died in September 2011; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of the St. Paul, Minnesota, Pension Center of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran's death certificate indicates he died in September 2011 with an immediate cause of death of respiratory failure, caused by severe malnutrition, dysphagia, and squamous cell carcinoma of the head.  Ulcerative colitis and sclerosing cholangitis are listed as other significant conditions contributing to death.  The appellant contends the Veteran's cause of death is directly related to exposure to unknown chemicals during his period of active service in the U.S. Navy.

In her December 2014 notice of disagreement (NOD), the appellant stated that the Veteran sought treatment at VA facilities for liver and kidney issues in Kahului, Hawaii.  To date, no attempt has been made to obtain VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

As a final note, the appellant also identified treatment at a number of private facilities, including Cedar Sinai Hospital and Maui Memorial Hospital.  Records related to such treatment have not been obtained.  As the appeal is remanded for other evidentiary development, the appellant should be given another opportunity to identify all private treatment and provide the necessary information and releases to allow VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and request she identify any non-VA medical treatment for any medical condition related to the Veteran's death.  For each identified treatment provider, the appellant should be requested to complete and return the necessary authorizations for the release of any treatment records not currently on file.  Reasonable efforts should be made to obtain these records.  For all records related to non-VA treatment authorized by VA and provided at VA's expense, efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

If private records are identified the AOJ must make at least two attempts to obtain them, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the AOJ must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the evidence is later obtained, the claim may be readjudicated.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records related to treatment at VA facilities in Kahului, Hawaii, must be obtained.  

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The appellant must then be given an opportunity to respond.

3. Then readjudicate the appeal.  If the claims remain denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


